SUMMARY ORDER
Ljumnija Kanacevic, through counsel, petitions for review of a BIA decision denying her “motion to reconsider and mo*280tion for remand.” We assume the parties’ familiarity with the underlying facts and procedural history.
This Court reviews the BIA’s denial of a motion to reopen or reconsider for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005) (per curiam); Khouzam v. Ashcroft, 361 F.3d 161, 165 (2d. Cir.2004). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Kaur, 413 F.3d at 233-34; Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 93 (2d Cir. 2001).
In her petition to this Court, Kanacevic does not contest the denial of her motion to the extent that it was a motion to reopen. As a result, Kanacevic has waived any challenge based on that motion as a motion to reopen. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 542 n. 1, 546 n. 7 (2d Cir.2005). To the degree that Kanacevic contests the denial of her motion as a motion to reconsider, the BIA did not abuse its discretion in denying that motion. The BIA reasonably found that Kanacevic merely repeated the same arguments regarding the immigration judge’s finding that the BIA rejected in dismissing her appeal, and she failed to identify any errors of fact or law in the BIA’s previous decision. See Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.2006).
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).